Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-13, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schackmuth (US 20070254080)
Schackmuth teaches
1. A smart prep table device for food traceability comprising: at least one food item; an RFID reader; 
Schackmuth is silent to an intelligent imaging system being part of the a prep table device capable of capturing an image of the at least one food
However, Schackmuth teaches an intelligent imaging system 14 mounted adjacent grill 10 in a position where camera 14 can capture an image of the entire cooking surface of grill 10 but preferably mounted in a camera enclosure 16 which protects it from smoke, grease and heat.  The camera is capable of capturing an image of the at least one food item (par. 10, 25-26, 35). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Schackmuth such 
Furthermore, it is well recognized that rearrangement of parts is an obvious expedient and an obvious matter of design choice. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
2.1 wherein the RFID reader and the intelligent imaging system gather a set of traceability information from the at least one food item (Schackmuth, par. 62). 
3.1 further comprising an RFID antenna, and wherein the at least one food item comprises a RFID enabled smart label (Schackmuth, par. 62). 
4.3 wherein the RFID enabled smart label comprises a set of traceability information about the at least one food item (Schackmuth, par. 62). 
5.4 wherein the RFID reader reads the set of traceability information from the RFID enabled smart label (Schackmuth, par. 62). 
6.1 wherein the intelligent imaging system captures at least one image of the at least one food item (Schackmuth, par. 25). 
7.1 wherein the RFID reader and the intelligent imaging system collect a set of traceability information from the at least one food item and use the set of traceability information to maintain an inventory of the at least one food item (Schackmuth, abstract, 32, 35, 40, 42-45, 62). 
8.7 wherein the smart prep table device uses the set of traceability information to generate an alert for a user (Schackmuth, par. 46, 62). 
9.7 wherein the set of traceability information comprises one or more of the following in relation to the at least one food item: (a) a name; (b) a supplier name; (c) a GTIN number; (d) a serial number; (e) a weight; (f) a quantity; (g) a production date; and (h) an expiration date (Schackmuth, abstract, 12, 32, 35, 40, 42-45, 62). 
10. A smart prep table device for food traceability comprising: 

an RFID reader capable of reading a set of traceability information from the RFID enabled smart label (par. 62: RFID tag readers at food preparation table 32 to read RFID labels to enable tracking of product flow and order readiness); 
Schackmuth is silent to an intelligent imaging system being part of the a prep table device capable of capturing an image of the at least one food
However, Schackmuth teaches an intelligent imaging system 14 mounted adjacent grill 10 in a position where camera 14 can capture an image of the entire cooking surface of grill 10 but preferably mounted in a camera enclosure 16 which protects it from smoke, grease and heat.  The camera is capable of capturing an image of the at least one food item (par. 10, 25-26, 35). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Schackmuth such that the camera 14 is installed at the prep table 32 to capture images and identify food items, so that adequate amount of ingredient items can be ensured in the preparation.
Furthermore, it is well recognized that rearrangement of parts is an obvious expedient and an obvious matter of design choice. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
11.10 wherein the RFID reader communicates with the intelligent imaging system (par. 36, 39, 42. 49-52). 
12.10 wherein the set of traceability information comprises one or more of the following in relation to the at least one food item: (a) a name; (b) a supplier name; (c) a GTIN number; (d) a serial number; (e) a weight; (f) a quantity; (g) a production date; (h) an expiration date; and (i) a readable code (par. 25) 

15.10 wherein the smart prep table device uses the set of traceability information to generate an alert for a user (Schackmuth, par. 46, 62).
Re claims 16-19, see discussion regarding claims above.
Claim(s) 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schackmuth (US 20070254080) in view of Winterrose (US 20190374060)
Re claims 14, 20, Schackmuth is silent to wherein the set of traceability information is encoded into a QR code.
Winterrose teaches [0117] The network 900 provides communication and tracking food packaging using, for example, passive RFID tags, QR codes, or the like. A source of the food item (e.g., food packager, butcher shop, grocery market, etc.) can scan and upload information to the server 606, create the stored data which may include, for example, ingredients, type food, type of cut of the food, organic/GMO/antibiotics, wheat, location, packaging date, and expiration date. The system is designed with relatively safe cooking standards and option reusability involved to update package information. The cooking device 10 may scan the food item via, for example, and RFID and/or QR code, and deliver the food package data and determine bay location to the server 606. In a first step, the food package data is received by the server 606. The food item information may be transmitted from the server 606 to the cooking device 10. In other embodiments, the food information may be delivered directly to the cooking device 10 via, for example, using an RFID or QR code reader that is part of the cooking device 10. The cooking device 10 may use this information to determine meal options, ordering quantities, user notifications, and the like.
As can be seen, QR codes have been well known to be used interchangeably or with RFID tag to store food related information and to enable tracking food packaging.  
Winterrose so that optical QR code can be used store 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887